

Exhibit 10.1




Modification to Compensation Payable to the Non-Executive Chairman of the Board


Upon the recommendation of the Compensation Committee of the Board of Directors
of MFA Financial, Inc. (the “Company”), which was based on its review of
relevant market data, on May 25, 2016, the Board approved the following
modification to the compensation payable to the non-executive Chairman of the
Company’s Board, effective as of such day:


•
An increase from $85,000 to $115,000 the grant date value of the annual grant of
fully-vested shares of the Company’s common stock or fully-vested restricted
stock units made to the non-executive Chairman. Such grant is in addition to the
other cash fees and equity payable to the Chairman of the Board in his capacity
as a non-executive member of the Board, which have been previously disclosed by
the Company (including in Exhibit 10.1 to the Company’s Quarterly Report on Form
10-Q for the quarter ended June 30, 2014).






